Title: From Benjamin Franklin to Pierre Landais, 2 March 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
Passy March 2. 1779.
Your other Swedish Prize is retaken and carried into England, as we hear by the English News Papers. The other which is arrived, will I suppose be tried in the Court of Admiralty of the Port at which she is arrived, unless being unable to find Proofs that the Property of the Cargo is English, you should think fit to discharge her.
Mr Adams will take his Passage in you, and I suppose writes to desire you to make Provision of Sea Stores for himself & Son, which you will do well to comply with.

I shall be glad to hear how your Refit goes on when you think you shall be ready, and whence you propose to meet the Merchant Ships from Nantes.
I have the honor to be Sir &ca.—
B Franklin
Honble Capt. Landais.
